Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered. Claims 1, 6, 9, and 16 have been amended. Claims 1-22 remain pending in the application.

Response to Amendments
3.	Applicant’s amendments to claims 1, 6, 9, and 16 have been fully considered and are persuasive. The objection to claims 1, 6, 9, and 16 is respectfully withdrawn.

Response to Arguments
4.	Applicant’s arguments with respect to claims have been considered but are moot in view of new ground of rejection. See rejections below for details.

Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3, 5-11, 13-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (U.S. Patent Application Pub. No. US 20100106766 A1) in view of Zlotnik et al. (U.S. Patent Application Pub. No. US 20180211036 A1).

	Claim 1: Bailey teaches a screen transmission system (i.e. fig. 1, host computer 100 is connected to client device 200 via network 300. Host computer 100 and client device 200 communicate via network 300 to transmit data and commands; para. [0022]), comprising: 
a first memory (i.e. memory; para. [0026]); and 
a first process or coupled to the first memory (i.e. computer 100 includes a processor 101 coupled to a memory 102 via system bus 103; para. [0026]), the first processor configured to: 
capture screen data (i.e. FIG. 9 illustrates a basic conceptual view of communication between host computer 100 and client device 200. Host computer 100 includes screen capture component 150 for capturing the display on output device 111; para. [0063]) relating to a client terminal connecting to a virtual desktop infrastructure (VDI) (i.e. fig. 1, FIG. 1 illustrates an example environment in which the present invention may be practiced. Host computer 100 is connected to client device 200 via network 300. Host computer 100 and client device 200 communicate via network 300 to transmit data and commands; para. [0022]); 
determine a first part of the screen data (i.e. FIG. 8, the display area corresponding to word document 700; para. [0062]) and a second part of the screen data (i.e. fig. 8, the display area corresponding to media player 701; para. [0062]), the first part of screen data has to be processed by a receiving end (i.e. fig. 9, UI remoting protocol 151 is a connection-oriented protocol such as TCP. As mentioned above, connection-oriented protocols include checking and verification processes to ensure that a data packet arrives at its destination, and to keep track of how the data packet moved throughout the network; para. [0063]) and the second part of the screen data does not have to be processed at the receiving end (i.e. fig. 9, Connectionless protocols are ordinarily less reliable than connection-based protocols, since the sender simply transmits data to an address without regard to how or whether the data arrives at the intended recipient; para. [0024]);
transmit the first part of the screen data by using a first communication protocol (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]); and 
transmit the second part of the screen data by using a second communication protocol (i.e. fig. 8, the display area corresponding to media player 701 is determined to be changing consistently and rapidly. As such, the invention determines that the content for this display area should be transmitted as a video stream via a connectionless protocol; para. [0062]) that is higher in transmission speed (i.e. connectionless protocols can transmit data faster than a connection-oriented protocol; para. [0024]) and lower in communication reliability than the first communication protocol (i.e. Connectionless protocols include RDP (commonly used in remote computing), UDP, ICMP, IPX, and TIPC, among many others. Connectionless protocols are ordinarily less reliable than connection-based protocols, since the sender simply transmits data to an address without regard to how or whether the data arrives at the intended recipient; para. [0024]).
Bailey does not explicitly teach crop an image of the first part of the screen data such that the second part of the screen data is not included in the cropped image.
However, Zlotnik teaches capture screen data (i.e. The optimization module 230 is further configured to capture a full screen display of the VM and instruct the GPU 126 to crop that VM's virtual display window while not rendering any region that does not belong to one of the application windows in the guest OS; para. [0044]) relating to a client terminal connecting to a virtual desktop infrastructure (VDI) (i.e. FIG. 1 shows a schematic diagram illustrating an endpoint 100 arranged with a virtualized environment 110 according to an embodiment. The endpoint 100 may be a computing device, such as a personal computer (PC) in a form factor of either a laptop or desktop; para. [0026]); crop an image of the first part of the screen data such that the second part of the screen data is not included in the cropped image (i.e. The hypervisor 140 is configured to render a first layer illustrating a desktop view of a first security zone. Such desktop view includes all active windows. Then, the hypervisor 140 renders a cropped desktop display of the second security zone, only displaying the clipped regions of windows that should be displayed to maintain the Z-order by the user; para. [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bailey to include the feature of Zlotnik. One would have been motivated to make this modification because it allows minimal data copy of each frame, resulting in improved video performance.

Claim 2: Bailey and Zlotnik teach the screen transmission system according to claim 1. Bailey further teaches wherein the first processor is further configured to: 
transmit screen data relevant to a first area corresponding to an active window as the first part of the screen data (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]); and 
transmit screen data relevant to a second area other than the first area as the second part of the screen data (i.e. fig. 8, the display area corresponding to media player 701 is determined to be changing consistently and rapidly. As such, the invention determines that the content for this display area should be transmitted as a video stream via a connectionless protocol; para. [0062]).

Claim 3: Bailey and Zlotnik teach the screen transmission system according to claim 1. Bailey further teaches wherein the first processor is further configured to: 
transmit, by using the first communication protocol, the first part of the screen data when the first part of the screen data has changed from previous screen data (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]); and 
(i.e. fig. 8, the display area corresponding to media player 701 is determined to be changing consistently and rapidly. As such, the invention determines that the content for this display area should be transmitted as a video stream via a connectionless protocol; para. [0062]).

Claim 5: Bailey and Zlotnik teach the screen transmission system according to claim 1. Bailey further teaches wherein the first memory is configured to: 
store (i.e. storage device 205 is used by processor 201 to store and read data 208 and program instructions 209 to be loaded into memory 202 in order to execute a process for operating client device 200 to remotely control host computer 100 over network 300; para. [0032]), for a predetermined number of transmissions (i.e. host computer 100 determines whether any areas of the display are changing faster than a predetermined threshold rate of change. The threshold rate of change could be set by the user, or could be set based on the capabilities of the display of the client device, or abilities of the human eye. For example, around 25 frames/second or less; para. [0046]), transmission history of screen data relevant to each of a plurality of divided images obtained by dividing an image of a screen (i.e. fig. 8, areas of a display screen; para. [0062]), and 
the first processor is further configured to: 
transmit, as the first part of the screen data, screen data of a first divided image of the plurality of divided images (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]) when screen data of the first divided image has changed from a previous screen data and the screen data of the first divided image has not been transmitted in the predetermined number of transmissions (i.e. host computer 100 determines whether any areas of the display are changing faster than a predetermined threshold rate of change. The threshold rate of change could be set by the user, or could be set based on the capabilities of the display of the client device, or abilities of the human eye. For example, around 25 frames/second or less; para. [0046]); and 
transmit, as the second part of the screen data, screen data of a second divided image of the plurality of divided images when screen data of the second divided image has changed from a previous screen data (i.e. fig. 8, the display area corresponding to media player 701 is determined to be changing consistently and rapidly. As such, the invention determines that the content for this display area should be transmitted as a video stream via a connectionless protocol; para. [0062]) and the screen data of the second divided image has been transmitted in at least one of the predetermined number of transmissions (i.e. host computer 100 determines whether any areas of the display are changing faster than a predetermined threshold rate of change. The threshold rate of change could be set by the user, or could be set based on the capabilities of the display of the client device, or abilities of the human eye. For example, around 25 frames/second or less; para. [0046]).

Claim 6: Bailey and Zlotnik teach the screen transmission system according to claim 1. Bailey further teaches comprising: 
a first apparatus (i.e. FIG. 2 is an architecture diagram of an example host computer; para. [0026]) including: 
the first memory (i.e. memory; para. [0026]); and 
the first processor (i.e. processor 101; para. [0026]); and 
a second apparatus (i.e. FIG. 3 is an architecture diagram of an example embodiment of a client device; para. [0030]) including:  33Atty. Dkt. No.: 18-00668 
a second memory (i.e. memory; para. [0030]); and 
a second processor coupled to the second memory (i.e. Client device 200 includes a processor 201 coupled to a memory 202 via system bus 203; para. [0030]), the second processor configured to: 
receive the first part of the screen data (i.e. client device 200 receives content from host computer 100 via a connection-oriented protocol or connectionless protocol; para. [0058]); 
(i.e. client device 200 receives content from host computer 100 via a connection-oriented protocol or connectionless protocol; para. [0058]); and 
update an image of a screen based on the received first part of the screen data of the first part and the received second part of the screen data (i.e. Host computer 100 then transmits the updated display to client device 100 for display to the user; para. [0036]).

Claim 7: Bailey and Zlotnik teach the screen transmission system according to claim 6. Bailey further teaches wherein the second processor is further configured to: 
receive operation events on the screen (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]); 
transmit position information of an operation event for each predetermined amount of time and a particular operation event among the received operation events to the first apparatus by using the first communication protocol (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]); and 
transmit position information of the received operation events other than the operation event for each predetermined amount of time and the particular operation event to the first apparatus by using the second communication protocol (i.e. fig. 8, the display area corresponding to media player 701 is determined to be changing consistently and rapidly. As such, the invention determines that the content for this display area should be transmitted as a video stream via a connectionless protocol; para. [0062]).

Claim 8: Bailey and Zlotnik teach the screen transmission system according to claim 1. Bailey further teaches wherein the first communication protocol is the Transmission Control Protocol (TCP) (i.e. a connection-oriented protocol is the TCP protocol; para. [0023]) and the second communication (i.e. Connectionless protocols include RDP (commonly used in remote computing), UDP, ICMP, IPX, and TIPC, among many others; para. [0024]).

Claim 9: Bailey teaches a screen transmission method (i.e. fig. 1, host computer 100 is connected to client device 200 via network 300. Host computer 100 and client device 200 communicate via network 300 to transmit data and commands; para. [0022]), comprising: 
capturing screen data (i.e. FIG. 9 illustrates a basic conceptual view of communication between host computer 100 and client device 200. Host computer 100 includes screen capture component 150 for capturing the display on output device 111; para. [0063]) relating to a client terminal connecting to a virtual desktop infrastructure (VDI) (i.e. fig. 1, FIG. 1 illustrates an example environment in which the present invention may be practiced. Host computer 100 is connected to client device 200 via network 300. Host computer 100 and client device 200 communicate via network 300 to transmit data and commands; para. [0022]); 
determining a first part of screen data (i.e. FIG. 8, the display area corresponding to word document 700; para. [0062]) and a second part of screen data (i.e. fig. 8, the display area corresponding to media player 701; para. [0062]), the first part of screen data has to be processed by a receiving end (i.e. fig. 9, UI remoting protocol 151 is a connection-oriented protocol such as TCP. As mentioned above, connection-oriented protocols include checking and verification processes to ensure that a data packet arrives at its destination, and to keep track of how the data packet moved throughout the network; para. [0063]) and the second part of the screen data does not have to be processed at the receiving end (i.e. fig. 9, Connectionless protocols are ordinarily less reliable than connection-based protocols, since the sender simply transmits data to an address without regard to how or whether the data arrives at the intended recipient; para. [0024]);
transmitting, by a first computer (i.e. FIG. 2 is an architecture diagram of an example host computer; para. [0026]), the first part of screen data by using a first communication protocol (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]); and 
transmitting the second part of the screen data, which is different from the first part, by using a second communication protocol (i.e. fig. 8, the display area corresponding to media player 701 is determined to be changing consistently and rapidly. As such, the invention determines that the content for this display area should be transmitted as a video stream via a connectionless protocol; para. [0062]) that is higher in transmission speed (i.e. connectionless protocols can transmit data faster than a connection-oriented protocol; para. [0024]) and lower in communication reliability than the first communication protocol (i.e. Connectionless protocols include RDP (commonly used in remote computing), UDP, ICMP, IPX, and TIPC, among many others. Connectionless protocols are ordinarily less reliable than connection-based protocols, since the sender simply transmits data to an address without regard to how or whether the data arrives at the intended recipient; para. [0024]).
Bailey does not explicitly teach cropping an image of the first part of the screen data such that the second part of the screen data is not included in the cropped image.
However, Zlotnik teaches capturing screen data (i.e. The optimization module 230 is further configured to capture a full screen display of the VM and instruct the GPU 126 to crop that VM's virtual display window while not rendering any region that does not belong to one of the application windows in the guest OS; para. [0044]) relating to a client terminal connecting to a virtual desktop infrastructure (VDI) (i.e. FIG. 1 shows a schematic diagram illustrating an endpoint 100 arranged with a virtualized environment 110 according to an embodiment. The endpoint 100 may be a computing device, such as a personal computer (PC) in a form factor of either a laptop or desktop; para. [0026]); cropping an image of the first part of the screen data such that the second part of the screen data is not included in the cropped image (i.e. The hypervisor 140 is configured to render a first layer illustrating a desktop view of a first security zone. Such desktop view includes all active windows. Then, the hypervisor 140 renders a cropped desktop display of the second security zone, only displaying the clipped regions of windows that should be displayed to maintain the Z-order by the user; para. [0084]).
 to include the feature of Zlotnik. One would have been motivated to make this modification because it allows minimal data copy of each frame, resulting in improved video performance.

Claim 10: Bailey and Zlotnik teach the screen transmission method according to claim 9. Bailey further teaches further comprising: 
transmitting screen data relevant to a first area corresponding to an active window as the first part of the screen data (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]); and 
transmitting screen data relevant to a second area other than the first area as the second part of the screen data (i.e. fig. 8, the display area corresponding to media player 701 is determined to be changing consistently and rapidly. As such, the invention determines that the content for this display area should be transmitted as a video stream via a connectionless protocol; para. [0062]).

Claim 11: Bailey and Zlotnik teach the screen transmission method according to claim 9. Bailey further teaches further comprising: 
transmitting, by using the first communication protocol, the first part of the screen data when the first part of the screen data has changed from previous screen data (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]); and 
transmitting, by using the second communication protocol, the second part of the screen data when the second part of the screen data has changed from previous screen data (i.e. fig. 8, the display area corresponding to media player 701 is determined to be changing consistently and rapidly. As such, the invention determines that the content for this display area should be transmitted as a video stream via a connectionless protocol; para. [0062]).

Claim 13: Bailey and Zlotnik teach the screen transmission method according to claim 9. Bailey further teaches further comprising: 
storing (i.e. storage device 205 is used by processor 201 to store and read data 208 and program instructions 209 to be loaded into memory 202 in order to execute a process for operating client device 200 to remotely control host computer 100 over network 300; para. [0032]), for a predetermined number of transmissions (i.e. host computer 100 determines whether any areas of the display are changing faster than a predetermined threshold rate of change. The threshold rate of change could be set by the user, or could be set based on the capabilities of the display of the client device, or abilities of the human eye. For example, around 25 frames/second or less; para. [0046]), transmission history of screen data relevant to each of a plurality of divided images obtained by dividing an image of a screen (i.e. fig. 8, areas of a display screen; para. [0062]), and 
transmitting, as the first part of the screen data, screen data of a first divided image of the plurality of divided images (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]) when screen data of the first divided image has changed from a previous screen data and the screen data of the first divided image has not been transmitted in the predetermined number of transmissions (i.e. host computer 100 determines whether any areas of the display are changing faster than a predetermined threshold rate of change. The threshold rate of change could be set by the user, or could be set based on the capabilities of the display of the client device, or abilities of the human eye. For example, around 25 frames/second or less; para. [0046]); and 
transmitting, as the second part of the screen data, screen data of a second divided image of the plurality of divided images when screen data of the second divided image has changed from a previous screen data (i.e. fig. 8, the display area corresponding to media player 701 is determined to be changing consistently and rapidly. As such, the invention determines that the content for this display area should be transmitted as a video stream via a connectionless protocol; para. [0062]) and the screen data of the second divided image has been transmitted in at least one of the predetermined number of transmissions (i.e. host computer 100 determines whether any areas of the display are changing faster than a predetermined threshold rate of change. The threshold rate of change could be set by the user, or could be set based on the capabilities of the display of the client device, or abilities of the human eye. For example, around 25 frames/second or less; para. [0046]).

Claim 14: Bailey and Zlotnik teach the screen transmission method according to claim 9. Bailey further teaches comprising: 
receiving, by a second computer, the first part of the screen data (i.e. client device 200 receives content from host computer 100 via a connection-oriented protocol or connectionless protocol; para. [0058]); 
receiving, by the second computer, the second part of the screen data (i.e. client device 200 receives content from host computer 100 via a connection-oriented protocol or connectionless protocol; para. [0058]); and 
updating, by the second computer, an image of a screen based on the received first part of the screen data and the received second part of the screen data (i.e. Host computer 100 then transmits the updated display to client device 100 for display to the user; para. [0036]).

Claim 15: Bailey and Zlotnik teach the screen transmission method according to claim 14. Bailey further teaches comprising: 
receiving, by the second computer (i.e. client device 200 receives content from host computer 100 via a connection-oriented protocol or connectionless protocol; para. [0058]), operation events on the screen (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]); 
transmitting, by the second computer, position information of an operation event for each predetermined amount of time and a particular operation event among the received operation events to the first apparatus by using the first communication protocol (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]); and 
transmitting, by the second computer, position information of the received operation events other than the operation event for each predetermined amount of time and the particular operation event to the first apparatus by using the second communication protocol (i.e. fig. 8, the display area corresponding to media player 701 is determined to be changing consistently and rapidly. As such, the invention determines that the content for this display area should be transmitted as a video stream via a connectionless protocol; para. [0062]).

Claim 16: Bailey teaches a non-transitory computer-readable recording medium stored therein a program that causes a computer to execute a process (i.e. a storage device 105 having computer-readable media is coupled to the processor 101 via a storage device controller 106, the I/O bus 104 and the system bus 103; para. [0028]), the process comprising:
capturing screen data (i.e. FIG. 9 illustrates a basic conceptual view of communication between host computer 100 and client device 200. Host computer 100 includes screen capture component 150 for capturing the display on output device 111; para. [0063]) relating to a client terminal connecting to a virtual desktop infrastructure (VDI) (i.e. fig. 1, FIG. 1 illustrates an example environment in which the present invention may be practiced. Host computer 100 is connected to client device 200 via network 300. Host computer 100 and client device 200 communicate via network 300 to transmit data and commands; para. [0022]); 
determining a first part of screen data (i.e. FIG. 8, the display area corresponding to word document 700; para. [0062]) and a second part of screen data (i.e. fig. 8, the display area corresponding to media player 701; para. [0062]), the first part of screen data has to be processed by a receiving end (i.e. fig. 9, UI remoting protocol 151 is a connection-oriented protocol such as TCP. As mentioned above, connection-oriented protocols include checking and verification processes to ensure that a data packet arrives at its destination, and to keep track of how the data packet moved throughout the network; para. [0063]) and the second part of the screen data does not have to be processed at the receiving end (i.e. fig. 9, Connectionless protocols are ordinarily less reliable than connection-based protocols, since the sender simply transmits data to an address without regard to how or whether the data arrives at the intended recipient; para. [0024]);
transmitting the first part of screen data by using a first communication protocol (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]); and 
transmiting the second part of the screen data by using a second communication protocol (i.e. fig. 8, the display area corresponding to media player 701 is determined to be changing consistently and rapidly. As such, the invention determines that the content for this display area should be transmitted as a video stream via a connectionless protocol; para. [0062]) that is higher in transmission speed (i.e. connectionless protocols can transmit data faster than a connection-oriented protocol; para. [0024]) and lower in communication reliability than the first communication protocol (i.e. Connectionless protocols include RDP (commonly used in remote computing), UDP, ICMP, IPX, and TIPC, among many others. Connectionless protocols are ordinarily less reliable than connection-based protocols, since the sender simply transmits data to an address without regard to how or whether the data arrives at the intended recipient; para. [0024]).
Bailey does not explicitly teach cropping an image of the first part of the screen data such that the second part of the screen data is not included in the cropped image.
However, Zlotnik teaches capturing screen data (i.e. The optimization module 230 is further configured to capture a full screen display of the VM and instruct the GPU 126 to crop that VM's virtual display window while not rendering any region that does not belong to one of the application windows in the guest OS; para. [0044]) relating to a client terminal connecting to a virtual desktop infrastructure (VDI) (i.e. FIG. 1 shows a schematic diagram illustrating an endpoint 100 arranged with a virtualized environment 110 according to an embodiment. The endpoint 100 may be a computing device, such as a personal computer (PC) in a form factor of either a laptop or desktop; para. [0026]); cropping an image of the first part of the screen data such that the second part of the screen data is not included in the cropped image (i.e. The hypervisor 140 is configured to render a first layer illustrating a desktop view of a first security zone. Such desktop view includes all active windows. Then, the hypervisor 140 renders a cropped desktop display of the second security zone, only displaying the clipped regions of windows that should be displayed to maintain the Z-order by the user; para. [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bailey to include the feature of Zlotnik. One would have been motivated to make this modification because it allows minimal data copy of each frame, resulting in improved video performance.

Claim 17: Bailey and Zlotnik teach the non-transitory computer-readable recording medium according to claim 16. Bailey further teaches comprising: 
transmitting screen data relevant to a first area corresponding to an active window as the first part of the screen data (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]); and 
transmitting screen data relevant to a second area other than the first area as the second part of the screen data (i.e. fig. 8, the display area corresponding to media player 701 is determined to be changing consistently and rapidly. As such, the invention determines that the content for this display area should be transmitted as a video stream via a connectionless protocol; para. [0062]).

Claim 18: Bailey and Zlotnik teach the non-transitory computer-readable recording medium according to claim 16. Bailey further teaches comprising: 
transmitting, by using the first communication protocol, the first part of the screen data when the first part of the screen data has changed from previous screen data (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]); and 
transmitting, by using the second communication protocol, the second part of the screen data when the second part of the screen data has changed from previous screen data (i.e. fig. 8, the display area corresponding to media player 701 is determined to be changing consistently and rapidly. As such, the invention determines that the content for this display area should be transmitted as a video stream via a connectionless protocol; para. [0062]).

Claim 20: Bailey and Zlotnik teach the non-transitory computer-readable recording medium according to claim 16. Bailey further teaches further comprising: 
storing (i.e. storage device 205 is used by processor 201 to store and read data 208 and program instructions 209 to be loaded into memory 202 in order to execute a process for operating client device 200 to remotely control host computer 100 over network 300; para. [0032]), for a predetermined number of transmissions (i.e. host computer 100 determines whether any areas of the display are changing faster than a predetermined threshold rate of change. The threshold rate of change could be set by the user, or could be set based on the capabilities of the display of the client device, or abilities of the human eye. For example, around 25 frames/second or less; para. [0046]), transmission history of screen data relevant to each of a plurality of divided images obtained by dividing an image of a screen (i.e. fig. 8, areas of a display screen; para. [0062]), and 
transmitting, as the first part of the screen data, screen data of a first divided image of the plurality of divided images (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]) when screen data of the first divided image has changed from a previous screen data and the screen data of the first divided image has not been transmitted in the predetermined number of transmissions (i.e. host computer 100 determines whether any areas of the display are changing faster than a predetermined threshold rate of change. The threshold rate of change could be set by the user, or could be set based on the capabilities of the display of the client device, or abilities of the human eye. For example, around 25 frames/second or less; para. [0046]); and 
transmitting, as the second part of the screen data, screen data of a second divided image of the plurality of divided images when screen data of the second divided image has changed from a previous screen data (i.e. fig. 8, the display area corresponding to media player 701 is determined to be changing consistently and rapidly. As such, the invention determines that the content for this display area should be transmitted as a video stream via a connectionless protocol; para. [0062]) and the screen data of the second divided image has been transmitted in at least one of the predetermined number of transmissions (i.e. host computer 100 determines whether any areas of the display are changing faster than a predetermined threshold rate of change. The threshold rate of change could be set by the user, or could be set based on the capabilities of the display of the client device, or abilities of the human eye. For example, around 25 frames/second or less; para. [0046]).

Claim 21: Bailey and Zlotnik teach the screen transmission system according to claim 1. Bailey further teaches wherein the first part of the screen data represents an active window displayed on a client apparatus (i.e. FIG. 8, the invention determines that the rate of change of the display area corresponding to word document 700 is moderate. Since this area is not changing quickly, a faster transmission method is not necessary, and the area can be streamed via the connection-oriented protocol; para. [0062]), and the second part of the screen data represents data other than the first part of the screen data (i.e. fig. 8, the display area corresponding to media player 701 is determined to be changing consistently and rapidly. As such, the invention determines that the content for this display area should be transmitted as a video stream via a connectionless protocol; para. [0062]).

Claim 22: Bailey and Zlotnik teach the screen transmission system according to claim 1. Bailey further teaches wherein the second protocol does not involve a waiting time when data to be received is not received (i.e. fig. 9, Connectionless protocols are ordinarily less reliable than connection-based protocols, since the sender simply transmits data to an address without regard to how or whether the data arrives at the intended recipient; para. [0024]).


7.	Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (U.S. Patent Application Pub. No. US 20100106766 A1) in view of Zlotnik et al. (U.S. Patent Application Pub. No. US 20180211036 A1) and further in view of Martinez et al. (U.S. Patent Application Pub. No. US 20110283009 A1).

Claim 4: Bailey and Zlotnik teach the screen transmission system according to claim 1. Bailey does not explicitly teach transmit, as the first part of the screen data, screen data relevant to a key frame indicating an image of an entire screen; and transmit, as the second part of the screen data, screen data relevant to a predicted frame indicating an image of a difference from the key frame.
However, Martinez teaches transmit, as the first part of the screen data, screen data relevant to a key frame indicating an image of an entire screen (i.e. Different ones of the plurality of intra-frame coded frames are then sent, from the sending endpoint 101 to the receiving endpoint 102, over more than one of the multiple communication channels having a connection-oriented protocol; para. [0091]); and transmit, as the second part of the screen data, screen data relevant to a predicted frame indicating an image of a difference from the key frame (i.e. Different ones of the plurality of inter-frame coded frames which are determined not to be high priority frames are then sent, from the sending endpoint 101 to the receiving endpoint 102, over more than one of the multiple communication channels having a connectionless-oriented protocol; para. [0093]).
 to include the feature of Martinez. One would have been motivated to make this modification because it ensures delivery of important reference frames of a streaming video, while reducing delay of the streaming video and congestion within a network, which in turn reduces any possible degradation of the quality of the video stream.

Claim 12: Bailey and Zlotnik teach the screen transmission method according to claim 9. Bailey does not explicitly teach transmitting, as the first part of the screen data, screen data relevant to a key frame indicating an image of an entire screen; and transmitting, as the second part of the screen data, screen data relevant to a predicted frame indicating an image of a difference from the key frame.
However, Martinez teaches transmitting, as the first part of the screen data, screen data relevant to a key frame indicating an image of an entire screen (i.e. Different ones of the plurality of intra-frame coded frames are then sent, from the sending endpoint 101 to the receiving endpoint 102, over more than one of the multiple communication channels having a connection-oriented protocol; para. [0091]); and transmitting, as the second part of the screen data, screen data relevant to a predicted frame indicating an image of a difference from the key frame (i.e. Different ones of the plurality of inter-frame coded frames which are determined not to be high priority frames are then sent, from the sending endpoint 101 to the receiving endpoint 102, over more than one of the multiple communication channels having a connectionless-oriented protocol; para. [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bailey and Zlotnik to include the feature of Martinez. One would have been motivated to make this modification because it ensures delivery of important reference frames of a streaming video, while reducing delay of the streaming video and congestion within a network, which in turn reduces any possible degradation of the quality of the video stream.

Claim 19: Bailey and Zlotnik teach the non-transitory computer-readable recording medium according to claim 16. Bailey does not explicitly teach transmitting, as the first part of the screen data, screen data relevant to a key frame indicating an image of an entire screen; and transmitting, as the second part of the screen data, screen data relevant to a predicted frame indicating an image of a difference from the key frame.
However, Martinez teaches transmitting, as the first part of the screen data, screen data relevant to a key frame indicating an image of an entire screen (i.e. Different ones of the plurality of intra-frame coded frames are then sent, from the sending endpoint 101 to the receiving endpoint 102, over more than one of the multiple communication channels having a connection-oriented protocol; para. [0091]); and transmitting, as the second part of the screen data, screen data relevant to a predicted frame indicating an image of a difference from the key frame (i.e. Different ones of the plurality of inter-frame coded frames which are determined not to be high priority frames are then sent, from the sending endpoint 101 to the receiving endpoint 102, over more than one of the multiple communication channels having a connectionless-oriented protocol; para. [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bailey and Zlotnik to include the feature of Martinez. One would have been motivated to make this modification because it ensures delivery of important reference frames of a streaming video, while reducing delay of the streaming video and congestion within a network, which in turn reduces any possible degradation of the quality of the video stream.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Church (Pub. No. US 10,839,572 B1), the method crops a picture of the selected desktop application from the screenshot using the calculated coordinates such that only an image of the desktop application is framed within the cropped image.  The method renders the cropped picture of the selected desktop application as a virtual window within 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN H TRAN/Primary Examiner, Art Unit 2173